Citation Nr: 1300414	
Decision Date: 01/07/13    Archive Date: 01/11/13

DOCKET NO.  06-28 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to increased ratings rating for bilateral tuberculous chorioretinitis with left paracentral scotoma (bilateral eye disorder) rated as 10 percent disabling prior to July 13, 2010, and 20 percent disabling from July 13, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from December 1968 to December 1969. 

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In a July 2011 rating decision, the RO granted the Veteran a 20 percent rating for his bilateral eye disorder effective July 13, 2010.  Therefore, the Board has characterized this issue as it appears on the first page of this decision.  See AB v. Brown, 6 Vet. App. 35 (1993) (in an appeal in which the veteran expresses general disagreement with the assignment of a particular rating and requests an increase, the RO and the Board are required to construe the appeal as an appeal for the maximum benefit allowable by law or regulation); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In March 2012, the Veteran failed to appear for the video hearing that he had requested in connection with his appeal.  Therefore, the Board considers this hearing request withdrawn and adjudication of the current appeal can go ahead without scheduling the Veteran for another hearing.

FINDINGS OF FACT

1.  The most competent and credible evidence of record shows that the audiometric test results obtained during examination by VA audiologists correspond to a numeric designation of no greater than IV in the right ear and II in the left ear at all times during the pendency of the appeal.

2.  Prior to July 13, 2010, the most competent and credible evidence of record showed that, at its worst, the corrected visual acuity in the right eye was 20/30 at distant and in the left eye was 20/50 at distant and the average visual field contraction in the right eye was 56.75 degrees and in the left eye was 56.75 degrees. 

3.  From July 13, 2010, the most competent and credible evidence of record shows that, at its worst, the visual acuity in the right eye is 20/30 at distant and in the left eye is 20/100 at distant and the average visual field contraction in the right eye is 43.625 degrees and in the left eye is 45.375 degrees. 


CONCLUSIONS OF LAW

1.  The Veteran has not met the criteria for a compensable rating for bilateral hearing loss at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.85, 4.86, Diagnostic Code 6100 (2012).

2.  The Veteran has met the criteria for a 20 percent rating for his bilateral eye disorder prior to July 2010.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.75, 4.78, 4.79, 4.80, 4.84a, Diagnostic Codes 6010 to 6081 (2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 3.350, 3.383, 4.1, 4.2, 4.3, 4.7, 4.10, 4.16(b), 4.21 (2012).

3.  The criteria for a rating in excess of 20 percent for his bilateral eye disorder are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.75, 4.78, 4.79, 4.80, 4.84a, Diagnostic Codes 6010 to 6081 (2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 3.350, 3.383, 4.1, 4.2, 4.3, 4.7, 4.10, 4.16(b), 4.21 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Letters dated in June 2004 and January 2008 addressed VA's notice requirements.  While the Veteran may not have been provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claims in the August 2005 rating decision, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claims in the September 2011 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, the Board finds that even if these letters failed to provide the Veteran with adequate 38 U.S.C.A. § 5103(a) notice, that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters as well as the rating decision, the statement of the case, and the supplemental statements of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

VA has also secured all available pertinent evidence and conducted all appropriate development.  Specifically, the record shows that VA obtained and associated with the claims file all identified and available post-service medical records including the Veteran's medical records from the Cleveland VA Medical Center and the Social Security Administration (SSA).  

The record shows that the Veteran was afforded VA examinations in April 2005, May 2007, and July 2010 in connection with his bilateral hearing loss claim and in March 2005, May 2007, and July 2010 in connection with his bilateral eye disorder claim.  The Board finds these examinations are adequate to adjudicate the claims given the nature of the disability and schedular criteria used to evaluate them.  In this regard, the March 2005 eye examiner reported that a visual field study would be provided to VA under separate cover, but the current file does not include a copy of the study.  However, a subsequent August 2005 email documented the fact that the Veteran did not show for this visual field study, owing to a scheduling conflict.  Therefore, the Board finds that a remand is not required to obtain this record.

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Claims for Increase

The Veteran asserts that his bilateral hearing loss and bilateral eye disorder meets the criteria for higher evaluations.  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

a.  Bilateral Hearing Loss

The Veteran's service-connected bilateral hearing loss is rated as noncompensably disabling under the provisions of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  

Under the law and regulations that have been in effect since before the Veteran filed his claim for an increased rating in April 2004, the rating assigned for hearing loss is determined by a mechanical application of the rating schedule, which is grounded on numeric designations assigned to audiometric examination results.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Specifically, evaluations of hearing impairment range from 0 to 100 percent based on organic impairment of hearing acuity.  Auditory acuity is gauged by examining the results of controlled speech discrimination tests, together with the results of puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hz).  To evaluate the degree of disability, the rating schedule establishes 11 auditory acuity levels ranging from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85 et. seq.  Tables VI and VII as set forth following 38 C.F.R. § 4.85 are used to calculate the rating to be assigned.  38 C.F.R. § 4.85. 

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

At the April 2005 VA examination, audiometric testing showed puretone thresholds of 25, 30, 80, and 70 decibels in the right ear and puretone thresholds of 15, 25, 80, and 75 decibels in the left ear, at 1000, 2000, 3000, and 4000 Hertz, respectively.  The averages were 51.25 decibels in the right ear and 48.75 decibels in the left ear.  Speech recognition ability was 84 percent in the right ear and 100 percent in the left ear.

Thereafter, audiometric testing conducted at the May 2007 VA examination showed puretone thresholds of 20, 35, 75, and 75 decibels in the right ear and puretone thresholds of 10, 40, 75, and 75 decibels in the left ear, at 1000, 2000, 3000, and 4000 Hertz, respectively.  The averages were 51.25 decibels in the right ear and 50 decibels in the left ear.  Speech recognition ability was 78 percent in the right ear and 90 percent in the left ear.

Subsequently, audiometric testing conducted at the July 2010 VA examination showed puretone thresholds of 25, 60, 85, and 80 decibels in the right ear and puretone thresholds of 20, 50, 80, and 80 decibels in the left ear, at 1000, 2000, 3000, and 4000 Hertz, respectively.  The averages were 62.5 decibels in the right ear and 57.5 decibels in the left ear.  Speech recognition ability was 94 percent in the right ear and 94 percent in the left ear.

With application of the above VA test results to 38 C.F.R. § 4.85, Table VI, and Table VII, the Board finds that the Veteran's right ear hearing loss, at its very worst, is assigned a numeric designation of IV and the left ear hearing loss, at its very worst, is assigned a numeric designation of II.  These test scores result in the appellant's bilateral hearing loss being rated as noncompensably disabling under Diagnostic Code 6100.  See 38 C.F.R. § 4.85.  Therefore, a compensable evaluation is not warranted under Table VII.  Id.  This is true at all times during the pendency of the appeal and therefore staged ratings are not warranted.  Hart, supra.

Similarly, as is apparent from the results set out above, the Veteran did not have thresholds of 55 decibels or more at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hz).  Consequently, 38 C.F.R. § 4.86(a) is not for application.  Likewise, the Veteran did not have thresholds of 30 decibels or less at 1,000 Hz and 70 decibels or more at 2,000 Hz.  Consequently, 38 C.F.R. § 4.86(b) is not for application.  Moreover, no examiner has indicated that the use of speech discrimination scores is inappropriate because of language difficulties.  38 C.F.R. § 4.85(c).  Therefore, a compensable rating is not warranted under these rating criteria.  This is true at all times during the pendency of the appeal and therefore staged ratings are not warranted.  Hart, supra.

b.  Bilateral Eye Disorder

The August 2005 rating decision confirmed and continued a 10 percent disability rating for the Veteran's bilateral eye disorder under 38 C.F.R. § 4.84a, Diagnostic Code 6099-6081.  Thereafter, the July 2011 rating decision granted the Veteran an increased, 20 percent, rating for his bilateral eye disorder under 38 C.F.R. § 4.84a, Diagnostic Code 6010-6077, effective from July 13, 2010.

Initially, the Board notes that VA's schedule for rating eye disabilities were revised effective December 10, 2008, but these amended criteria govern cases only when the claim is filed on or after that date.  See 73 Fed. Reg. 66,543 (November 10, 2008).  Since the claim in this case was filed in April 2004, the rating criteria revised effective December 10, 2008, are not applicable.  Further, because the Veteran's tuberculosis has been in-active for many years, the disability is evaluated based on loss of central visual acuity and impairment of field of vision.  


As to loss of central visual acuity, the best distant vision obtainable after best correction by glasses will be the basis of rating, except in cases of keratoconus in which contact lenses are medically required.  Also, if there exists a difference of more than 4 diopters of spherical correction between the two eyes, the best possible visual acuity of the poorer eye without glasses, or with a lens of not more than 4 diopters difference from that used with the better eye, will be taken as the visual acuity of the poorer eye.  38 C.F.R. § 4.75 (2008).  

In this case, however, there is no evidence indicating that the Veteran has been diagnosed with keratoconus at any time during the pendency of the appeal.  Likewise, as will be discussed in more detail below, none of the evidence of record including the findings at the March 2005, May 2007, and July 2010 VA examinations show that there is a difference of more than four diopters of spherical correction between the right and left eye.  This is true at all times during the pendency of the appeal.  Accordingly, the Board finds that best distant vision obtainable after best correction by glasses will be the basis of the Veteran's visual acuity rating at all times during the pendency of the appeal.  38 C.F.R. § 4.75 (2008).  

In this respect, a 10 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/40 and vision in the other eye is correctable to 20/50; (2) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to 20/50; (3)when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6078, 6079 (2008).

A 20 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50 or (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50.  38 C.F.R. § 4.84a, Diagnostic Codes 6077, 6078 (2008).

A 30 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in both eyes is correctable to 20/70; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40; or (6) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6074, 6076, 6077, 6078 (2008).

With respect to field of vision, measurement of the visual field will be made when there is disease of the optic nerve or when otherwise indicated.  38 C.F.R. § 4.76 (2008).  Under 38 C.F.R. § 4.76a, Table III, the normal visual field extent at the 8 principal meridians totals 500 degrees.  The normal for the 8 principal meridians are as follows: 85 degrees temporally; 85 degrees down temporally; 65 degrees down; 50 degrees down nasally; 60 degrees nasally; 55 degrees up nasally; 45 degrees up; and 55  degrees up temporally.  Id.  The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  Id.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in 38 C.F.R. § 4.76a, Table III.  The degrees lost are then added together to determine the total number of degrees lost, which are subtracted from 500.  The total remaining degrees of the visual field are then divided by eight to represent the average contraction for rating purposes.  38 C.F.R. § 4.76a (2008). 

Diagnostic Code 6080 provides a 10 percent rating is for concentric contraction of the visual field to 60 degrees, but not to 45 degrees, unilaterally; concentric contraction of the visual field to 30 degrees, but not to 15 degrees, unilaterally; loss of the nasal half of the visual field unilaterally; or loss of the temporal half of the visual field unilaterally.  38 C.F.R. § 4.84a (2008).

A 20 percent rating is assigned for concentric contraction of the visual field to 60 degrees, but not to 45 degrees, bilaterally; concentric contraction of the visual field limited to 15 degrees, but not to 5 degrees, unilaterally; or loss of the nasal half of the visual field bilaterally.  Id.

A 30 percent rating is assigned for concentric contraction of the visual field to 45 degrees, but not to 30 degrees, bilaterally; concentric contraction of the visual field limited to 5 degrees, unilaterally; loss of the temporal half of the visual field bilaterally; or homonymous hemianopsia.  Id.

Prior to July 13, 2010

With the above laws and regulations in mind the Board notes that at the March 2005 VA examination, the best corrected visual acuity in the right eye was 20/30 at distant and 20/40 at near and in the left eye it was 20/50 at distant and at near.  While a Goldmann's visual field test was not conducted, it was nonetheless first opined that there were no visual field deficits in any quadrant and thereafter opined that after some unspecified additional testing that the right eye did not have visual field deficits but the left eye had a defect of the superior nasal quadrant.  There were two small chorioretinal scars along the superior arcade in the right retina which would not affect vision.  There was a large perimacular area of scarring in the left eye extending from the macula out to approximately the temporal raphes.  There was no diplopia, extraocular movements were full, papillary testing was normal, and binocular alignment of the two eyes was normal.  Slit lamp testing was normal except for mild sclerosis of the crystalline lens of both eyes.  Applanation tonometry measured 20 mm of mercury in the right eye and 19 mm in the left eye.  Dilated funduscopy showed a cup to disc ratio of 0.2 in both eyes.  The diagnoses were left retinal scarring and visual field defect in the left eye due to the scarring.

At the May 2007 VA examination, the best corrected visual acuity in the right eye was 20/25+ at distant and 20/40 at near and in the left eye it was 20/50- at distant and 20/60 at near.  Extraocular movement was smooth and full without diplopia or pain.  Confrontation visual fields were full to finger counting bilaterally.  Slit lamp testing was normal.  Applanation tonometry measured 15 mm of mercury in the right eye and 15 mm in the left eye.  The right retina had two scars.  The left eye had a scar and hyperplasia and condensation.  

Goldmann's visual field testing showed that the right eye was grossly normal and the left eye had a superior nasal paracental scrotoma from retinal scar.  Specifically, the study showed that the visual field in the right eye was as follows: 70 degrees temporally; 81 degrees down temporally; 51 degrees down; 48 degrees down nasally; 52 degrees nasally; 50 degrees up nasally; 52 degrees up; and 58 degrees up temporally.  The total right eye visual field was 454 degrees.  The study also showed that the visual field in the left eye was as follows: 75 degrees temporally; 78 degrees down temporally; 51 degrees down; 50 degrees down nasally; 50 degrees nasally; 50 degrees up nasally; 51 degrees up; and 65 degrees up temporally.  The total left eye visual field was 454 degrees.

The diagnoses were retinal scarring greater in the left eye than the right secondary to TB infection with visual field and visual loss in the left eye and visual distortion in the left eye from retinal scarring affecting night driving.  The examiner also opined that the steroid therapy for TB contributed to the Veteran's current cataracts. 

The Board notes that VA treatment records during this time period periodically document the Veteran's complaints and treatment for his bilateral eye disorders.  Moreover, some of these records show his visual acuity in his eyes worse than what was reported at the above VA examinations.  See, for example, VA treatment records dated in November 2003 (right eye 20/30 and left eye 20/60); April 2007 (right eye 20/40 and left eye 20/60); May 2008 (right eye 20/25 and left eye 20/70, 20/80 and 20/100); July 2008 (right eye 20/30 and 20/25 left eye 20/70, and 20/80); and April 2009 (right eye 20/30 and left eye 20/80). 

However, the Board does not find these medical records to be appropriate for rating because they did not report that the testing showed the Veteran's best distant vision obtainable after best correction by glasses as required by 38 C.F.R. § 4.75 (2008).  Accordingly, the Board finds that the most probative evidence of record to be the results from the Veteran's above VA examinations.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

As to an increased rating for loss of visual acuity, the Veteran's loss of visual acuity, at its worst, was 20/30 at distant in the right eye and 20/50 at distant in the left eye.  This level of visual acuity does not provide a basis for an increased rating under the criteria set forth above.  

As to impairment of the field of vision, the March 2005 VA examiner opined that the left eye had a defect of the superior nasal quadrant.  At the May 2007 VA examination, the total visual field in the right eye was 454 degrees and the left eye was 454 degrees.  Therefore, the average contraction in the right eye was 56.75 degrees (454 divided by 8) and the average contraction in the left eye was 56.75 degrees (454 divided by 8).  See 38 C.F.R. § 4.76a (2008).  Accordingly, because this shows concentric contraction of the visual field has occurred to at least 60 degrees but has not been reduced down to 45 degrees bilaterally, the Board finds that an increased 20 percent rating is warranted.  

From July 13, 2010

At the July 13, 2010, VA examination, the best corrected visual acuity in the right eye was 20/30 at distant and 20/50 at near and in the left eye it was 20/100 at distant and 20/200 at near.  Distance acuity did not improve in either eye was pinhole testing.  There was no diplopia, extraocular movements were full, binocular alignment of the two eyes was normal, and papillary reactions were normal.  Slit lamp testing showed early nuclear sclerosis plus grade 1+ clouding of the lens of the right eye and 2+ clouding of the lens of the left eye.  Applanation tonometry measured 20 mm in the right eye and 21 mm in the left eye.  Dilated funduscopy showed a cup to disc ratio of 0.2 in both eyes.  The left eye had significant geographic scarring and the right eye had two smaller retina scars.  

As to the visual field study, the examiner reported that it showed an inferior constriction on the field of the right eye but it was more likely than not that it was a testing artifact because it could not be duplicated on a more sophisticated threshold-related retest.  As to the left eye, a nasal constriction was confirmed by testing.  The Goldmann's visual field study showed that the visual in the right eye was as follows: 75 degrees temporally; 70 degrees down temporally; 20 degrees down; 45 degrees down nasally; 41 degrees nasally; 34 degrees up nasally; 26 degrees up; and 38 degrees up temporally.  The total right eye visual field was 349 degrees.  The study also showed that visual field in the left eye was as follows: 75degrees temporally; 62 degrees down temporally; 40 degrees down; 38 degrees down nasally; 35 degrees nasally; 35 degrees up nasally; 30 degrees up; and 48 degrees up temporally.  The total left eye visual field was 363 degrees.

The diagnoses were macular scarring and mild visual field constriction of the left eye.  It was also opined that while the Veteran had cataracts bilateral they were not caused by his service connected TB.

The claims file does not contain any treatment records for this time period.

As to an increased rating for loss of visual acuity, the record shows visual acuity at its worst is 20/30 at distant in the right eye and 20/100 at distant in the left eye.  This only corresponds to a 10 percent disability evaluation.  

As to an increased rating based on impairment of the field of vision, at the July 2010 VA examination the total visual field in the right eye was 349 degrees and the left eye was 363 degrees.  Therefore, the average contraction in the right eye was 43.625 degrees (349 divided by 8) and the average contraction in the left eye was 45.375 degrees (363 divided by 8).  See 38 C.F.R. § 4.76a (2008).  Accordingly, because the record does not show concentric contraction of the visual field to 45 degrees or less bilaterally, (the left eye was at more than 45 degrees), concentric contraction of the visual field limited to 5 degrees or less unilaterally, loss of the temporal half of the visual field bilaterally, or homonymous hemianopsia, the Board finds that an increased rating is not warranted.  

c.  Conclusion

As to the Veteran's claim that his hearing loss and bilateral eye disorder are worse than rated, under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's condition with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In this regard, the Board notes that the rating criteria specifically rates the Veteran based on his primary adverse symptomatology - lost hearing and visual acuity.

The Board further observes that, even if the available schedular evaluations for the disabilities were inadequate (which they manifestly are not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  There simply is no credible evidence that his hearing loss and/or bilateral eye disorder, acting alone, has resulted in frequent periods of hospitalization or in marked interference with the Veteran's employment.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  Therefore, the Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria.

In short, there is nothing in the record to indicate that the service-connected disabilities cause impairment with employment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) (2012) is not warranted at any time during the pendency of the appeal.  See Hart, supra.

As to the various lay statements found in the record, while the Veteran is competent and credible to report on what he can see and feel and others are competent and credible to report on what they can see, the Board finds more competent the findings set out by the medical experts at the VA examinations as to the severity of his service-connected disabilities than these lay claims.  See Davidson, supra; Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data). 

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, because the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  












(CONTINUED ON NEXT PAGE)
ORDER

A compensable rating for bilateral hearing loss is denied.

A 20 percent rating for the bilateral eye disorder prior to July 10 is granted, subject to the law and regulation governing the payment of monetary benefits.  

Entitlement to a rating in excess of 20 percent for the bilateral eye disorder, is denied.   



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


